                               UNITED STA TES DISTRICT COURT
                            EASTERN DISTRICT OF NORTH CAROLINA
                                       WESTERN DIVISION
                               Criminal No. 5:l l-CR-249-BO
                                 Civil No. 5:20-CV-315-BO


JAMIE M. HARGROVE,                          )
                                            )
                        Petitioner,         )
                                            )
      V.                                    )                      ORDER
                                            )
UNITED STATES OF AMERICA,                   )
                                            )
                        Respondent.         )




        Having examined petitioner's motion pursuant to Rule 4(b) of the Rules Governing§ 2255

Proceedings, the United States Attorney is DIRECTED to file an Answer pursuant to Rule 5, Rules

Governing § 2255 Proceedings, or to make such other response as appropriate to the above-

captioned § 2255 Motion to Vacate, Set Aside or Correct Sentence, within forty (40) days of the

filing of this order.

        SO ORDERED. Thi~day of June, 2020.




                                          ~o~{f!:
                                             CHIEF UNITED ST ATES        I




       Case 5:11-cr-00249-BO Document 315 Filed 06/23/20 Page 1 of 1
